Citation Nr: 0702968	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  03-37 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from June 1954 to June 
1957, from March 1962 to March 1974, and from August 1983 to 
March 1987.  He died in February 2001 and was survived by his 
spouse, who is the appellant in this case. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for the cause of the veteran's death. 

The Board remanded the case in May 2006 to comply with the 
notice provisions pursuant to 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The RO has since fully complied 
with these provisions, and the case has been transferred to 
the Board for review. 


FINDINGS OF FACT

1.  The veteran's certificate of death shows that he died in 
February 2001 as a result of renal cell carcinoma, with an 
approximate interval of five years between the date of onset 
and the date of death.   

2.  The veteran's renal cell carcinoma was first diagnosed in 
1996 and has not been linked by competent medical evidence to 
service.  

3.  At the time of his death, service-connected had been 
awarded for residuals of a fracture of the right middle 
finger, residuals of a fracture of the left tibia and fibula, 
and hypertension, each of which was assigned a 10 percent 
disability rating. 

4.  There is no medical evidence that a service-connected 
disability contributed to the cause of the veteran's death.


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal nor a contributory cause of the veteran's death.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1310, 1131, 1137 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides Dependency and Indemnity Compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one which was incurred in or aggravated by 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for chronic 
diseases if such is shown to have been manifested to a 
compensable degree within one year after a veteran was 
separated from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R.      
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).  

In this case, the veteran's certificate of death shows that 
he died in February 2001 as a result of renal cell carcinoma.  
However, no medical evidence shows that this condition was 
related to service.  In this regard, the veteran's service 
medical records make no reference to any kind of cancer or 
kidney problems, thereby providing highly probative evidence 
against the appellant's claim.  

Indeed, the record shows that the veteran's renal cell 
carcinoma was first diagnosed at Eglin Air Force Base 
Hospital in April 1996, approximately nine years after his 
separation from active duty.  The veteran's certificate of 
death also notes an approximate interval of five years 
between the date of onset of renal cell carcinoma and death, 
thus confirming the date of onset to be 1996.  

This nine-year period between the date of onset of renal cell 
carcinoma and the date of death provides highly probative 
evidence against the appellant's claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged 
period without medical complaint can be considered, along 
with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability).  

Moreover, a review of the claims file fails to uncover a 
medical opinion indicating that the veteran's renal cell 
carcinoma is related to any of his three periods of active 
military service.  Post-service medical records only provide 
evidence against the appellant's claim, as they indicate no 
association between the veteran's renal cell carcinoma and 
service. 

The Board has also considered the appellant's theory that the 
veteran's service-connected hypertension contributed to the 
cause of death.  In essence, the appellant challenges the 
finding in the certificate of death that renal cell carcinoma 
was the only cause of death.  In support of her theory, she 
cites to a January 2001 report from M.L., M.D., which notes 
that the veteran's renal cell cancer was in remission.  Thus, 
according to the appellant, since the veteran's renal cell 
carcinoma was in remission in January 2001, it could not have 
been the sole cause of his death.  She also maintains that 
the veteran's death was primarily due to heart disease 
precipitated by the cancerous mass "bulging into the right 
atrium" as well as increased stress due to the toxic side 
effects of interferon treatment.  

Unfortunately, no medical evidence of record supports the 
appellant's theory.  The Board emphasizes that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  There 
is simply no evidence in this case that the appellant 
possesses the medical training and expertise necessary to 
render an opinion concerning the cause of the veteran's 
death.  Therefore, her lay statements are of no probative 
value in this regard.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  The 
Board is sympathetic to the appellant's loss of her husband, 
but the Board may not go beyond the factual evidence 
presented in this claim to provide a favorable determination.  
Accordingly, the appeal is denied.

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, a June 2006 letter by the Appeals 
Management Center: (1) informed the appellant about the 
information and evidence not of record that is necessary to 
substantiate her claim; (2) informed her about the 
information and evidence that VA will seek to provide; (3) 
informed her about the information and evidence she is 
expected to provide; and (4) requested that she provide any 
evidence in her possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice letter to the appellant or the timing of the letter is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the appellant and her representative.  
The Board notes that VA has not obtained a medical opinion to 
determine whether a service-connected disability contributed 
to the cause of the veteran's death.  However, since the 
medical evidence shows that renal cell carcinoma, first 
diagnosed approximately nine years after service, is the only 
condition listed on the veteran's certificate of death, a 
remand for an opinion is not necessary to decide this appeal.  
See 38 C.F.R. § 3.159(c)(4).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, or, as 
in this case a claim of service connection for the cause of 
the veteran's death, the VA must obtain a VA medical opinion 
when there was (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the standards of  McLendon are not met in this 
case.  As service and post-service medical records provide no 
basis to grant this claim, and in fact provide evidence 
against this claim, the Board finds no basis for a medical 
opinion to be obtained.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.




ORDER

Service connection for the cause of the veteran's death is 
denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


